DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II Claims 11-16, 23-29, and 31-39 in the reply filed on 11/18/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a light source unit in claim 33; a mobile device in claim 33; and a light source unit in claim 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16, 23-29, and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing tissue assessment without significantly more. The claim(s) recite(s) the steps of selecting imaging parameters; obtaining M image datasets; obtaining a reference image dataset; processing the image datasets to obtain marker maps; and analyzing the marker maps to determine a physiological condition or to monitor the physiological condition. The steps of selecting imaging parameters, obtaining image datasets, and obtaining reference dataset recite the concept of data gathering. The step of processing the image dataset to obtain marker maps recite the concepts of data gathering and organizing data. The step of analyzing the marker maps recite the concept of evaluating the gathered data. These steps recite a judicial exception which can be performed as a mental process or on pen and paper. This judicial exception is not integrated into a practical application because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality and recite the concepts of gathering data, organizing data, and evaluating data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of light signal generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering, organizing data, and evaluating the data.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of evaluating data.
Claims 13-14 and 27 are dependent on claim 11 and includes all the limitations of claim 11. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim limitations generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry.
Claim 15 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concepts of evaluating data and performing mathematical calculations.
Claims 24-26, 28-29, and 31-32 are dependent on claim 11 and includes all the limitations of claim 11. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a light source generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to illuminate the tissue; the addition of a mobile device comprising a camera generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to capture images of the illuminated tissue.
Claims 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing tissue assessment without significantly more. The claim(s) recite(s) a system comprising a light source for generating a light signal to illuminate the tissue region; a mobile device having a camera for obtaining image datasets of the illuminated tissue region and obtaining a reference image; wherein the system is configured to process the image datasets to obtain marker maps; and analyze the marker maps to determine or monitor a physiological condition. The step of processing the image dataset to obtain marker maps recite the concepts of data gathering and organizing data. The step of analyzing the marker maps recite the concept of evaluating the gathered data. These steps recite a judicial exception which can be performed as a mental process or on pen and paper. This judicial exception is not integrated into a practical application because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality and recite the concepts of gathering data, organizing data, and evaluating data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a light source generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to illuminate the tissue; the addition of a mobile device comprising a camera generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to capture images of the illuminated tissue.
Claims 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing tissue assessment without significantly more. The claim(s) recite(s) a system comprising a light source for generating a light signal to illuminate the tissue region; an optical sensor module for obtaining image datasets of the illuminated tissue region and obtaining a reference image; and a mobile device in communication with the light source; wherein the system is configured to process the image datasets to obtain marker maps; and analyze the marker maps to determine or monitor a physiological condition. The step of processing the image dataset to obtain marker maps recite the concepts of data gathering and organizing data. The step of analyzing the marker maps recite the concept of evaluating the gathered data. These steps recite a judicial exception which can be performed as a mental process or on pen and paper. This judicial exception is not integrated into a practical application because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality and recite the concepts of gathering data, organizing data, and evaluating data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of a light source generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to illuminate the tissue; the addition of an optical sensor generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to capture images of the tissue; and the addition of a mobile device generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, which is required to send and receive data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munoz (US 2016/0157725) discloses a system for imaging tissue comprising a light source and mobile device comprising a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793